Case 2:18-cv-05724-PSG-FFM Document 72 Filed 06/17/19 Page 1 of 2 Page ID #:915



    1   THEODORE J. BOUTROUS, JR., SBN 132099
          tboutrous@gibsondunn.com
    2   THEANE EVANGELIS, SBN 243570
          tevangelis@gibsondunn.com
    3   MICHAEL H. DORE, SBN 227442
          mdore@gibsondunn.com
    4   LAUREN M. BLAS, SBN 296823
         lblas@gibsondunn.com
    5   MARISSA MOSHELL, SBN 319734
          mmoshell@gibsondunn.com
    6   GIBSON, DUNN & CRUTCHER LLP
        333 South Grand Avenue
    7   Los Angeles, CA 90071-3197
        Telephone: 213.229.7000
    8   Facsimile: 213.229.7520
    9   Attorneys for Plaintiff
        ASHLEY JUDD
   10
                               UNITED STATES DISTRICT COURT
   11
                             CENTRAL DISTRICT OF CALIFORNIA
   12

   13   ASHLEY JUDD, an individual,                Case No.: 2:18-cv-05724 PSG (FFMx)
   14                         Plaintiff,
   15       v.                                     JOINT STATUS REPORT
   16   HARVEY WEINSTEIN, an
        individual,
   17
                              Defendant.
   18

   19            The Court’s Order Granting Defendant’s Motion to Stay (Doc. 62), filed on
   20   April 2, 2019, ordered the parties “to submit a joint status report providing an
   21   update on Defendant’s criminal proceedings no later than June 17, 2019,” with the
   22   parties further ordered to appear for a status conference on June 24, 2019. Doc. 62
   23   at 1-2 (emphasis omitted). Accordingly, the parties submit the following:
   24            At a hearing on April 26, 2019, the trial date in the pending criminal action
   25   against Defendant, The People of the State of New York v. Harvey Weinstein, in the
   26   Supreme Court of the State of New York, New York County, bearing Indictment
   27   Number 2335/2018, was continued from June 3, 2019 to September 9, 2019. Also
   28   during the April 26 hearing, Judge James Burke considered whether to allow

                                                    -1-
                                           JOINT STATUS REPORT
Case 2:18-cv-05724-PSG-FFM Document 72 Filed 06/17/19 Page 2 of 2 Page ID #:916



    1   witnesses’ alleged “prior bad acts” testimony in Defendant’s criminal trial. Judge
    2   Burke closed the hearing to the public and declined to reveal his decision in open
    3   court. Defendant Weinstein asserts that his criminal trial is expected to last three
    4   months.1
    5
        Dated: June 17, 2019                  GIBSON, DUNN & CRUTCHER LLP
    6
                                              By:    /s/ Michael H. Dore
    7
                                                     Michael H. Dore
    8                                                Attorneys for Plaintiff Ashley Judd
    9
        Dated: June 17, 2019                  KUPFERSTEIN MANUEL LLP
   10

   11                                         By:    /s/ Phyllis Kupferstein
                                                     Phyllis Kupferstein
   12                                                Cynthia L. Zedalis
   13                                                Attorneys for Defendant Harvey
                                                     Weinstein
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25   1
           Plaintiff’s appeal of the Final Judgment relating to her sex harassment claim
   26   under California Civil Code § 51.9 (Doc. 66) is pending in the Ninth Circuit Court
        of Appeals. The case has been released from the Mediation Program, and a
   27   briefing schedule has been set as follows: Plaintiff/Appellant’s opening brief is
        due on or before August 26, 2019; Defendant/Appellee’s answer brief is due on or
   28   before October 11, 2019; and any reply brief is due within twenty-one (21) days
        from the filing of the answer brief.
                                                -2-
                                       JOINT STATUS REPORT
